Title: General Orders, 9 January 1783
From: Washington, George
To: 


                        
                            
                                
                             Thursday January 9th 1783
                            Parole Grantham
                            Countersigns Huntington, Iceland.
                        
                        For the day tomorrow Colonel H. Jackson.
                        For duty tomorrow the first Massachusetts regiment.
                        Captain Richard Cox of the first Jersey regemt is continued in the office of Major of Brigade to the Jersey
                            brigade.
                        Captain Benjamin Hicks of the 1st New York regiment to the New York Brigade.
                        Captain Nathaniel Cushing of the 1st Massachusetts regt to the 1st Massachusetts Brigade.
                        Captain Abraham Williams of the 2d Massachusetts regiment to the 2d Mass. Brigade.
                        Captain J.K. Smith of the 6th Massachusetts Regiment to the 3d Massachusetts Brigade.
                        Captain Jeremiah Fogg of the 2d New hampshire regiment to the Hampshire Brigade.
                        Accounts of Subsistence due to the Army for the Year 1782. are to be made out immediately, and lodged at the
                            pay office.
                        Lieutenant William Morris of the 2d regemt of Artillery is appointed Quarter Master to the same, vice
                            Lieutenant Cunningham resigned that office—this appointment to take place from the first instant January.
                        At a General courtmartial held at Philadelphia December the 26th 1782—Lieutenant Colonel Weibert president
                            Lewis Mozais soldier in the Pennsylvania Line was tried for Desertion, convicted and sentenced to receive one hundred
                            Lashes, on his bare back.
                        The Commander in Chief approves the sentence of the Court.
                    